Citation Nr: 1138070	
Decision Date: 10/12/11    Archive Date: 10/19/11

DOCKET NO.  09-14 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim for service connection for hearing loss.  

2.  Whether there is new and material evidence to reopen a claim for service connection for tinnitus.

3.  Whether there is new and material evidence to reopen a claim for service connection for residuals of frostbite.  

4.  Whether there is new and material evidence to reopen a claim for service connection for an ocular disorder, claimed as vision loss, to include whether service connection can be granted. 

5.  Whether there is new and material evidence to reopen a claim for service connection for abscesses on the buttocks.  

6.  Entitlement to service connection for skin disorder, claimed as abscesses on the buttocks and growths on the armpits.  

REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from August 1979 to August 1982.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of March 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  In July 2010, the Board remanded the present matter for additional development and due process concerns.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268  (1998).

As a procedural matter, in July 2006, the Veteran filed an application to reopen a claim of service connection for abscesses on the buttocks.  He also filed a separate claim of service connection for removal of growths from the armpits.  He appealed both claims.  Given that the Board is reopening the claim pertaining to the abscesses on the buttocks and remanding it for further development, and in light of  Clemons v. Shinseki, 23 Vet. App. 1  (2009), the issue of removal of growths from the armpit will be considered at the same time and the issue recharacterized as noted on the title page.

The issue of service connection for a skin disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  Claims of service connection for hearing loss, tinnitus, residuals of frostbite, an ocular disorder, and abscesses on the buttocks were denied in March 2005.  The decision was not appealed.  

2.  Evidence presented since the March 2005 decision does not raise a reasonable possibility of substantiating the claim of service connection for hearing loss, tinnitus, or residuals of frostbite.  

3.  Evidence presented since the March 2005 decision raises a reasonable possibility of substantiating the claim of service connection for an ocular disorder.  

4.  An ocular disorder did not onset in service and is not causally related to service.  

5.  Evidence presented since the March 2005 decision raises a reasonable possibility of substantiating the claim of service connection for abscesses on the buttocks.  


CONCLUSIONS OF LAW

1.  The March 2005 RO decision denying claims of service connection for hearing loss, tinnitus, residuals of frostbite, an ocular disorder, and abscesses on the buttocks is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.302, 20.1103 (2011).

2.  New and material evidence sufficient to reopen the claim of service connection for hearing loss has not been presented.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2011).

3.  New and material evidence sufficient to reopen the claim of service connection for tinnitus has not been presented.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

4.  New and material evidence sufficient to reopen the claim of service connection for residuals of frostbite has not been presented.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

5.  New and material evidence sufficient to reopen the claim of service connection for an ocular disorder has been presented.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

6.  The criteria for service connection for an ocular disorder have not been met.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

7.  New and material evidence sufficient to reopen the claim of service connection for abscesses on the buttocks has been presented.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material

Claims of service connection for hearing loss, tinnitus, residuals of frostbite, vision loss, and status-post abscess removal of the left buttock were denied in a March 2005 rating decision.  That decision is final based on the evidence then of record.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  However, a claim will be reopened if new and material evidence is submitted.  38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Hearing Loss and Tinnitus

Claims of service connection for hearing loss and tinnitus were previously denied because the evidence did not demonstrate the existence of hearing loss, as defined by VA, or indicate that hearing loss or tinnitus onset in service or was causally related to service.  Evidence considered at the time of the previous denial included service treatment and examination records and post-service VA treatment records.

Evidence associated with the record in conjunction with the application to reopen includes VA treatment records and statements from the Veteran.  Although this evidence is "new," in that it was not previously seen, it is not material because it fails to cure the defects presented by the previous decision, namely the lack of competent evidence that the Veteran has hearing loss, as defined by VA, or that the reported tinnitus and hearing loss onset in service or are causally related to service.  In this case, the newly obtained evidence includes no medical treatment or findings related to hearing loss or tinnitus and no histories of continuous symptoms from service.  The evidence could not reasonably substantiate the claim were the claim to be reopened.  The Board acknowledges that the evidence includes the Veteran's claims that he has hearing loss and tinnitus due to service.  As noted above, however, he has not alleged continuity of symptomatology or indicated that there are outstanding treatment records with a nexus opinion (or a diagnosis of VA-defined hearing loss), and he is not otherwise competent to suggest a link between service and the reported hearing loss and tinnitus.  See 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 471 (1994).  In sum, there is still no competent evidence that the Veteran has hearing loss, as defined by VA, or that hearing loss or tinnitus is related to service (either through date of onset or causation).  Thus, the Board finds new and material evidence has not been submitted, and the applications to reopen are denied.

Residuals of Frostbite

A claim of service connection for residuals of frostbite was previously denied because there was no probative evidence that the Veteran sustained frostbite during service or had any residuals thereof.  Evidence considered at the time of the previous denial included service treatment and examination records and post-service VA treatment records.

Evidence associated with the record in conjunction with the application to reopen includes VA treatment records and statements from the Veteran.  Although this evidence is "new," in that it was not previously seen, it is not material because it fails to cure the defect presented by the previous decision, namely the lack of competent evidence that the Veteran has a residual of in-service cold exposure.  The evidence could not reasonably substantiate the claim were the claim to be reopened.  In this case, the newly obtained evidence includes no medical treatment or findings suggestive of frostbite, or a residual of cold exposure, and no histories of continuous symptoms associated with the reported frostbite since service.  The Board acknowledges that the evidence includes the Veteran's claims that he has residuals of in-service frostbite.  As noted above, however, he has not alleged continuity of symptomatology or indicated that there are outstanding treatment records with a nexus opinion (or a diagnosis of frostbite), and he is not otherwise competent to suggest a link between service and the reported residuals of frostbite.  See 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 471 (1994).  In sum, there is still no competent evidence that the Veteran has residuals of in-service cold exposure.  Thus, the Board finds that new and material evidence has not been submitted, and the application to reopen is denied.

Ocular Disorder

A claim of service connection for an ocular disorder was previously denied, in part, because there was no evidence of a diagnosed ocular disability.  Evidence considered at the time of the previous denial included service treatment and examination records and post-service VA treatment records.  

Evidence associated with the record in conjunction with the application to reopen includes VA treatment records which reflect findings of simple myopia in the right eye, compound myopic astigmatism in the left eye, and anisometropia (i.e. unequal refractive power).  See August 2008 VA treatment record.  This evidence is both "new" and "material," in that it was previously unseen, it relates to an unestablished fact necessary to substantiate the claim; that is, the existence of an ocular disorder, namely a visual deficit; and it raises a reasonable possibility of substantiating the claim.  Thus, the claim is reopened.  Having decided that the claim of service connection is reopened, the next question is whether the Board can conduct a de novo review without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has provided the Veteran notice as to the requirements for service connection; the March 2007 reopened the claim and considered it on the merits; and the Veteran's arguments throughout the instant appeal have been on the merits.  It is concluded, therefore, that there is no prejudice to the Veteran in conducting a de novo review.

Abscess on Buttocks 

A claim of service connection for abscesses on the buttocks was previously denied because, although there was in-service treatment for abscesses on the left buttock, it was considered acute and transitory because there was no evidence of a permanent residual or chronic disability.  Evidence considered at the time of the previous denial included service treatment and examination records and post-service VA treatment records.  

Evidence associated with the record in conjunction with the application to reopen includes VA treatment records which reflect recurrent treatment for abscesses on the buttocks from 1989 forward and diagnoses of hydradenitis.  This evidence is both "new" and "material," in that it was previously unseen, it relates to an unestablished fact necessary to substantiate the claim; that is, the existence of a chronic skin disorder, and it raises a reasonable possibility of substantiating the claim.  Thus, the claim is reopened, and, to this extent only, the appeal is granted.  As will be discussed in the Remand portion of this decision, further development is required prior to the Board's adjudication of the merits of the Veteran's appeal.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in- service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b), 7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The June 1979 enlistment examination reveals normal clinical findings for the eyes.  It also reveals uncorrected visual acuity of 20/40 and what appears to be corrected visual acuity of 20/20.  The service treatment records reflect no findings or histories suggestive of an ocular disorder.  The July 1982 separation examination reveals normal clinical findings for the eyes and uncorrected visual acuity of 20/25.  

After review of the evidence, the Board finds service connection is not warranted for an eye disorder because the evidence does not indicate that the Veteran has a service-connectable eye disorder.  In this case, the medical evidence is absent any diagnoses of a service-connectable eye disorder.  

The Board acknowledges that the evidence indicates that the Veteran has refractive error.  Refractive errors are defined to include astigmatism, myopia, hyperopia, and presbyopia.  See M21-1MR, Part III, Subpart iv, 4.B.10.d.  VA regulations provide that refractive error of the eyes is a developmental defect and not disease or injury within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  VA regulations specifically prohibit service connection for refractory errors of the eyes unless such defect was subjected to a superimposed disease or injury, which created additional disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).  Here, the evidence does not suggest that the Veteran had trauma or superimposed disease process during service.  

In sum, the Board finds the Veteran does not currently have a service-connectable eye disorder.  In the absence of such findings, service connection is not warranted, and the claim must be denied.  

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  To satisfy this requirement, VA must look at the bases for the denial in the prior decision and provide a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The RO provided the appellant pre-adjudication notice by letter dated in October 2006.  

VA has obtained service treatment records, assisted the appellant in obtaining evidence, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  The Board acknowledges that a VA examination was not conducted.  VA does not have a duty to provide a VA examination if a claim is not reopened, however, and although the claim of service connection for an ocular disorder was reopened, no examination is needed because the evidence does not suggest the existence of a link between the refractive error and service, to include the existence of a superimposed disease or injury in service  See 38 U.S.C. § 5103A(f); 38 C.F.R. § 3.159(c)(4)(C)(iii).  Finally, the Board is satisfied that there has been substantial compliance with the remand directives issued in the July 2010 Board decision.  See Dyment v. West, 13 Vet. App. 141, 146-47  (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.



ORDER

The application to reopen the claims of service connection for hearing loss is denied.  

The application to reopen the claims of service connection for tinnitus is denied.  

The application to reopen the claims of service connection for residuals of frostbite is denied.  

New and material evidence has been presented to reopen a claim for service connection for an ocular disorder.  The claim of service connection is reopened. 

Service connection for an ocular disorder is denied.  

New and material evidence has been presented to reopen a claim for service connection for abscesses on the buttocks.  The claim of service connection is reopened; to that extent only, the appeal is granted.  

REMAND

Further development is needed on the claim of service connection for a skin condition.  Specifically, based on the in-service treatment for skin growths and the post-service treatment for skin growths and abscesses, a VA examination is needed to determine if a chronic skin disorder onset in service or is causally related to service.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records. 

2.  Schedule the Veteran for a VA examination to determine the nature and likely etiology of the reported skin condition.  For any diagnosed skin disorder, the examiner is requested to state whether it is at least as likely as not that the disorder onset during service or is causally related to service.  The examiner is requested to provide an explanation for any opinion expressed.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  The claims folder must be available for review by the examiner in conjunction with the examination.

3.  Thereafter, readjudicate the claim of service connection for a skin disorder.  If the benefit sought on appeal remains denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


